--------------------------------------------------------------------------------

Exhibit 10.26
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 1, 2016 by and
between OncoCyte Corporation (“OncoCyte”), a California corporation, and Lyndal
Hesterberg ("Executive").


1.         Engagement; Position and Duties.
 
(a)           OncoCyte agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of OncoCyte may from time to time determine.  Executive
shall devote Executive’s best efforts, skills, and abilities to the business of
OncoCyte and any Subsidiaries pursuant to, and in accordance with, business
policies and procedures, as fixed from time to time by the Board of Directors
(the “Policies”).  Executive covenants and agrees that Executive will faithfully
adhere to and fulfill the Policies, including any changes to the Policies that
may be made in the future.  Executive may be provided with a copy of OncoCyte’s
employee manual (the “Manual”) which contains the Policies. OncoCyte may change
its Policies from time to time, in which case Executive will be notified of the
changes in writing by a memorandum, a letter, or an update or revision of
OncoCyte’s employee manual.
 
(b)           Performance of Services for Subsidiaries.  Executive acknowledges
and agrees that although OncoCyte does not have any subsidiaries as of the
Effective Date, it is possible that OncoCyte will organize or acquire one or
more subsidiary companies in the future, which may be wholly-owned or partially
owned by OncoCyte (each a “Subsidiary”).  In addition to the performance of
services for OncoCyte, Executive shall, to the extent so required by OncoCyte,
also perform services for one or more Subsidiaries, provided that such services
are consistent with the kind of services Executive performs or may be required
to perform for OncoCyte under this Agreement.  If Executive performs any
services for any Subsidiary, Executive shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Subsidiary.  The Policies will govern Executive’s employment by OncoCyte and any
Subsidiaries for which Executive is asked to provide Services. In addition,
Executive covenants and agrees that Executive will faithfully adhere to and
fulfill such additional policies governing executive officers or employees
generally as may be established from time to time by the board of directors of
any Subsidiary for which Executive performs services, to the extent that such
policies and procedures differ from or are in addition to the Policies adopted
by OncoCyte.
 
(c)           No Conflicting Obligations.  Executive represents and warrants to
OncoCyte that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement or that would prohibit Executive, contractually or
otherwise, from performing Executive’s duties as under this Agreement and the
Policies.
 
(d)           No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to OncoCyte that Executive will not use or
disclose, in connection with Executive’s employment by OncoCyte or any
Subsidiary, any patents, trade secrets, confidential information, or other
proprietary information or intellectual property as to which any other person
has any right, title or interest, except to the extent that OncoCyte or a
Subsidiary holds a valid license or other written permission for such use from
the owner(s) thereof.  Executive represents and warrants to OncoCyte that
Executive has returned all property and confidential information belonging to
any prior employer, other than his current consulting clients.
 

--------------------------------------------------------------------------------

2.         Compensation


(a)           Salary.  During the term of this Agreement, OncoCyte shall pay to
the Executive the salary shown on Exhibit A.  Executive's salary shall be paid
in equal semi-monthly installments, consistent with OncoCyte's regular salary
payment practices.  Executive's salary may be increased from time-to-time by
OncoCyte, in OncoCyte’s sole and absolute discretion, without affecting this
Agreement.
 
(b)           Bonus.  Executive may be eligible for an annual bonus, with a
target of thirty-five percent (35%) of Executive’s annual salary, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of Directors
from time to time.  Executive agrees that the Board of Directors of OncoCyte may
follow the recommendations of the Compensation Committee of the Board of
Directors of OncoCyte in determining whether to award a bonus or to establish
performance goals or milestones.  Executive also agrees that the Board of
Directors and OncoCyte are not obligated to adopt any bonus plan, to maintain in
effect any bonus plan that may now be in effect or that may be adopted during
the term of Executive’s employment, or to pay Executive a bonus unless a bonus
is earned under the terms and conditions of any bonus plan adopted by OncoCyte
or Executive attaining the bonus performance goals for Executive established by
the Board of Directors or its Compensation Committee; provided, that unless
otherwise provided in a bonus plan or award, a bonus shall not be earned until
paid and shall not be paid unless Executive remains an employee of OncoCyte on
the date of payment.
 
(c)           Expense Reimbursements. OncoCyte or a Subsidiary shall reimburse
Executive for reasonable travel and other business expenses (but not expenses of
commuting to his primary workplace) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.
 
(d)           Benefit Plans.  Executive may be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option plan or other similar employee benefit
plans which may be adopted by OncoCyte (or a Subsidiary) for its executive
officers or other employees. OncoCyte and the Subsidiaries have the right, at
any time and without any amendment of this Agreement, and without prior notice
to or consent from Executive, to adopt, amend, change, or terminate any such
benefit plans that may now be in effect or that may be adopted in the future, in
each case without any further financial obligation to Executive; provided that
such unilateral change does apply to Executive in a manner different than other
OncoCyte executives or employees of a comparable executive level, except for
changes required by applicable federal, state, or local law, or implemented in
response to any change of federal, state or local law or regulation  Any
benefits to which Executive may be entitled under any benefit plan shall be
governed by the terms and conditions of the applicable benefit plan, and any
related plan documents, as in effect from time to time.  If Executive receives
any grant of stock options or restricted under any stock option plan or stock
purchase plan of OncoCyte or any Subsidiary, the terms and conditions of the
stock options or restricted stock, and Executive’s rights with respect to the
stock options or restricted stock, shall be governed by (i) the terms of the
applicable stock option or stock purchase plan, as the same may be amended from
time to time, and (ii) the terms and conditions of any stock option agreement or
stock purchase agreement and related agreements that Executive may sign or be
required to sign with respect to the stock options or restricted stock.
 
2

--------------------------------------------------------------------------------

(e)           Vacation; Sick Leave.  Executive shall be entitled to the number
of days of vacation and sick leave (without reduction in compensation) during
each calendar year shown on Exhibit A or as may be provided by the Policies. 
Executive’s vacation shall be taken at such time as is consistent with the needs
and Policies of OncoCyte and its Subsidiaries.  All vacation days and sick leave
days shall accrue annually based upon days of service.  Executive’s right to
leave from work due to illness is subject to the Policies and the provisions of
this Agreement governing termination due to disability, sickness or illness. 
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of OncoCyte's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.


3.         Competitive Activities. During the term of Executive's employment,
and for one year thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by OncoCyte or any Subsidiary.  During the term
of Executive's employment, Executive shall not, directly or indirectly as an
employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that to the best of Executive’s
knowledge competes with the business of OncoCyte or any Subsidiary.  Executive
acknowledges that there is a substantial likelihood that the activities
described in this Section would (a) involve the unauthorized use or disclosure
of OncoCyte's or a Subsidiary's Confidential Information and that use or
disclosure would be extremely difficult to detect, and (b) result in substantial
competitive harm to the business of OncoCyte or a Subsidiary.  Executive has
accepted the limitations of this Section as a reasonably practicable and
unrestrictive means of preventing such use or disclosure of Confidential
Information and preventing such competitive harm.


4.         Inventions/Intellectual Property/Confidential Information


(a)           As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by OncoCyte, or any
Subsidiary, which Executive may conceive or make while performing services for
OncoCyte or a Subsidiary shall be the sole and exclusive property of OncoCyte or
the applicable Subsidiary and is referred to in this Agreement as OncoCyte
Intellectual Property.  Executive hereby irrevocably assigns and transfers to
OncoCyte, or a Subsidiary, all rights, title and interest in and to all OncoCyte
Intellectual Property that Executive may now or in the future have under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  OncoCyte and the Subsidiaries will be entitled to obtain and
hold in their own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such OncoCyte Intellectual Property.
 
(b)           Moral Rights.  To the extent allowed by law, the rights to
OncoCyte Intellectual Property assigned by Executive to OncoCyte or any
Subsidiary includes all rights of paternity, integrity, disclosure and
withdrawal, and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively “Moral
Rights”).  To the extent Executive retains any such Moral Rights under
applicable law, Executive hereby ratifies and consents to any action that may be
taken with respect to such Moral Rights by or authorized by OncoCyte or a
Subsidiary and agrees not to assert any Moral Rights with respect thereto. 
Executive shall confirm in writing any such ratifications, consents, and
agreements from time to time as requested by OncoCyte or Subsidiary.
 
3

--------------------------------------------------------------------------------

(c)           Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which OncoCyte or a Subsidiary may deem necessary in order to enable OncoCyte or
a Subsidiary, at its expense, to apply for, prosecute, and obtain patents of the
United States or foreign countries for the OncoCyte Intellectual Property, or in
order to assign or convey to, perfect, maintain or vest in OncoCyte or a
Subsidiary the sole and exclusive right, title, and interest in and to the
OncoCyte Intellectual Property.  If OncoCyte or a Subsidiary is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints OncoCyte or any Subsidiary or its designee as Executive’s agent and
attorney-in-fact, to act on Executive’s behalf, to execute and file documents
and to do all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect OncoCyte’s or a Subsidiary’s rights in the
OncoCyte Intellectual Property.  Executive acknowledges and agrees that such
appointment is coupled with an interest and is irrevocable.
 
(d)           Disclosure of Intellectual Property.  Executive agrees to disclose
promptly to OncoCyte or a Subsidiary all OncoCyte Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others.
 
(e)           Limitations.  The obligations provided for by this Section 4 do
not apply to any rights Executive may have acquired in connection with
Intellectual Property for which no equipment, supplies, facility, or trade
secret information of OncoCyte or a Subsidiary was used and which was developed
entirely on the Executive’s own time and (i) which at the time of conception or
reduction to practice does not relate directly or indirectly to the business of
OncoCyte or a Subsidiary, or to the actual or demonstrable anticipated research
or development activities or plans of OncoCyte or a Subsidiary, or (ii) which
does not result from any work performed by Executive for OncoCyte or a
Subsidiary.  All Intellectual Property that (1) results from the use of
equipment, supplies, facilities, or trade secret information of OncoCyte or a
Subsidiary; (2) relates, at the time of conception or reduction to practice of
the invention, to the business of OncoCyte or a Subsidiary, or actual or
demonstrably anticipated research or development of OncoCyte or a Subsidiary; or
(3) results from any work performed by Executive for OncoCyte or a Subsidiary
shall be deemed OncoCyte Intellectual Property and shall be assigned and is
hereby assigned to OncoCyte or the applicable Subsidiary.  The parties
understand and agree that this limitation is intended to be consistent with
California Labor Code, Section 2870, a copy of which is attached as Exhibit A. 
If Executive wishes to clarify that something created by Executive prior to
Executive’s employment by OncoCyte that relates to the actual or proposed
business of OncoCyte is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.
 
4

--------------------------------------------------------------------------------

(f)           Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of OncoCyte and one or more Subsidiaries.  Confidential Information
means all information and ideas, in any form, relating in any manner to matters
such as: products; formulas; technology and know-how; inventions; clinical trial
plans and data; business plans; marketing plans; the identity, expertise, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
and financial information.  Confidential Information also shall include any
information of any kind, whether belonging to OncoCyte, a Subsidiary, or any
third party, that OncoCyte or a Subsidiary has agreed to keep secret or
confidential under the terms of any agreement with any third party. 
Confidential Information does not include:  (i) information that is or becomes
publicly known through lawful means other than unauthorized disclosure by
Executive; (ii) information that was rightfully in Executive's possession prior
to Executive’s employment with OncoCyte and was not assigned to OncoCyte or a
Subsidiary or was not disclosed to Executive in Executive’s capacity as a
director or other fiduciary of OncoCyte or a Subsidiary; or (iii) information
disclosed to Executive, after the termination of Executive’s employment by
OncoCyte, without a confidential restriction by a third party who rightfully
possesses the information and did not obtain it, either directly or indirectly,
from OncoCyte or a Subsidiary, and who is not subject to an obligation to keep
such information confidential for the benefit of OncoCyte, a Subsidiary, or any
third party with whom OncoCyte or a Subsidiary has a contractual relationship. 
Executive understands and agrees that all Confidential Information shall be kept
confidential by Executive both during and after Executive’s employment by
OncoCyte or any Subsidiary.  Executive further agrees that Executive will not,
without the prior written approval by OncoCyte or a Subsidiary, disclose any
Confidential Information, or use any Confidential Information in any way, either
during the term of Executive’s employment or at any time thereafter, except as
required by OncoCyte or a Subsidiary in the course of Executive’s employment.


5.         Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by OncoCyte
(and the employment of Executive by any Subsidiary by be terminated by the
Subsidiary) with or without cause at any time by notice given orally or in
writing.  Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, OncoCyte and the
Subsidiaries shall have no further obligation to Executive by way of
compensation or otherwise as expressly provided in this Agreement or in any
separate employment agreement that might then exist between Executive and a
Subsidiary.


(a)           Payments Due Upon Termination of Employment.  Upon termination of
Executive's employment with OncoCyte and all Subsidiaries at any time and for
any reason, Executive will be entitled to receive only the severance benefits
set forth below, but Executive will not be entitled to any other compensation,
award, or damages with respect to Executive’s employment or termination of
employment.


(i)          Termination for Cause, Death, Disability, or Resignation.  In the
event of the termination of Executive’s employment by OncoCyte for Cause, or
termination of Executive’s employment as a result of death, Disability, or
resignation, Executive will be entitled to receive payment for all accrued but
unpaid salary actually earned prior to or as of the date of termination of
Executive’s employment, and vacation or paid time off accrued as of the date of
termination of Executive’s employment.  Executive will not be entitled to any
cash severance benefits or additional vesting of any stock options or other
equity or cash awards.
 
(ii)         Termination Without Cause.  In the event of  termination of
Executive’s employment by OncoCyte without Cause, Executive will be entitled to
(A) the benefits set forth in paragraph (a)(i) of this Section, and (B) payment
in an amount equal to: (1) three months' base salary if terminated within the
first 12 months of employment, or (2) six months’ base salary if terminated
after 12 months of employment, either of which may be paid in a lump sum or, at
the election of OncoCyte, in installments consistent with the payment of
Executive's salary while employed by OncoCyte, subject to such payroll
deductions and withholdings as are required by law.  This paragraph shall not
apply to (x) termination of Executive’s employment by a Subsidiary if Executive
remains employed by OncoCyte, or (y) termination of Executive’s employment by
OncoCyte if Executive remains employed by a Subsidiary.
 
5

--------------------------------------------------------------------------------

(iii)        Change of Control.  In the event OncoCyte (or any successor in
interest to OncoCyte that has assumed OncoCyte's obligation under this
Agreement) terminates Executive's employment without Cause " or Executive
resigns for "Good Reason" within twelve (12) months following a Change in
Control, Executive will be entitled to (A) the benefits set forth in paragraph
(a)(i) and (a)(ii) of this Section, and (B) accelerated vesting of (x) fifty
percent of any then unvested stock options as may have been granted to Executive
by OncoCyte if termination of employment occurs during the first year of
Executive’s employment by OncoCyte, or (y) accelerated vesting of one hundred
percent (100%) of any then unvested stock options as may have been granted to
Executive by OncoCyte if termination of employment occurs after the first year
of Executive’s employment by OncoCyte. This paragraph shall not apply to (x)
termination of Executive’s employment by a Subsidiary if Executive remains
employed by OncoCyte or a successor in interest, or (y) termination of
Executive’s employment by OncoCyte or a successor in interest if Executive
remains employed by a Subsidiary.


(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against OncoCyte or
its successor in interest and the Subsidiaries (in a form prescribed by OncoCyte
or its successor in interest),  (ii) has returned all property in the
Executive's possession belonging OncoCyte or its successor in interest and any
Subsidiaries, and (iii) if serving as a director of OncoCyte or any Subsidiary,
has tendered his written resignation as a director as provided in Section 7.
 
(c)           Definitions.  For purposes of this Section, the following
definitions shall apply:


(i)           "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of OncoCyte.
 
(ii)         "Cause" means: (A) the failure to properly perform Executive's job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to OncoCyte or any Subsidiary; (C) conviction of, or plea of guilty
or "no contest" to, any felony, or a crime involving moral turpitude; (D) breach
of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with OncoCyte or any Subsidiary; (E)
failure to follow the lawful directions of the Board of Directors of OncoCyte or
any Subsidiary; (F) chronic alcohol or drug abuse; (G) obtaining, in connection
with any transaction in which OncoCyte, any Subsidiary, or any of OncoCyte’s
affiliates is a party, a material undisclosed financial benefit for Executive or
for any member of Executive’s immediate family or for any corporation,
partnership, limited liability company, or trust in which Executive or any
member of Executive’s immediate family owns a material financial interest; or
(H) harassing or discriminating against, or participating or assisting in the
harassment of or discrimination against, any employee of OncoCyte (or a
Subsidiary or an affiliate of OncoCyte) based upon gender, race, religion,
ethnicity, or nationality.
 
6

--------------------------------------------------------------------------------

(iii)        "Change of Control" means (A) the acquisition of Voting Securities
of OncoCyte by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of OncoCyte; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of OncoCyte;
or (C) a merger or consolidation of OncoCyte with or into another corporation or
entity in which the stockholders of OncoCyte immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of OncoCyte
or merging or consolidating with OncoCyte are one or more Subsidiaries.
 
(iv)          "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)          "Good Reason" means (A) a diminution in Executive's base salary;
(B) a material change in geographic location at which Executive must perform
services (a change in location of the OncoCyte office at which Executive will
primarily work will be considered material only if it increases Executive’s
current one-way commute by more than fifty (50) miles); (C) any material failure
of the successors to OncoCyte after a Change of Control to perform, or causing
OncoCyte not to perform, OncoCyte' obligations under this Agreement; (D) any
action or inaction of OncoCyte that constitutes a material breach of the terms
of this Agreement; or (E) any other material adverse change in Executive's
duties, authorities, responsibilities, or reporting structure (for example, if
Executive is required to report to anyone other than a Chief Executive Officer
or the Board of Directors of OncoCyte or its successor).
 
(vi)          "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.
 
(vii)          "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.         Turnover of Property and Documents on Termination.  Executive agrees
that on or before termination of Executive’s employment, Executive will return
to OncoCyte and all Subsidiaries all equipment and other property belonging to
OncoCyte and the Subsidiaries, and all originals and copies of Confidential
Information (in any and all media and formats, and including any document or
other item containing Confidential Information) in Executive's possession or
control, and all of the following (in any and all media and formats, and whether
or not constituting or containing Confidential Information) in Executive's
possession or control:  (a) lists and sources of customers; (b) proposals or
drafts of proposals for any research grant, research or development project or
program, marketing plan, licensing arrangement, or other arrangement with any
third party; (c) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
OncoCyte and any Subsidiaries; (d) any and all Intellectual Property developed
by Executive during the course of employment; and (e) the Manual and memoranda
related to the Policies.
 
7

--------------------------------------------------------------------------------

7.         Resignation as a Director on Termination of Employment.  If
Executive’s employment by OncoCyte is terminated for any reason or for no
reason, whether by way of resignation, Disability, or termination by OncoCyte
with or without Cause, and if Executive is then a member of the Board of
Directors of OncoCyte or any Subsidiary, Executive shall within two business
days after such termination of employment resign from the Board of Directors of
OncoCyte and from the board of directors of each and every Subsidiary, by
delivering to OncoCyte (and each Subsidiary, as applicable) a letter or other
written communication addressed to the Board of Directors of OncoCyte (and each
Subsidiary, as applicable) stating that Executive is resigning from the Board of
Directors of OncoCyte (and each Subsidiary, as applicable) effective
immediately.  A business day shall be any day other than a Saturday, Sunday, or
federal holiday on which federal offices are closed.


8.         Arbitration.  Except for injunctive proceedings against unauthorized
disclosure of Confidential Information, any and all claims or controversies
between OncoCyte or any Subsidiary and Executive, including but not limited to
(a) those involving the construction or application of any of the terms,
provisions, or conditions of this Agreement or the Policies; (b) all contract or
tort claims of any kind; and (c) any claim based on any federal, state, or local
law, statute, regulation, or ordinance, including claims for unlawful
discrimination or harassment, shall be settled by arbitration in accordance with
the then current Employment Dispute Resolution Rules of the American Arbitration
Association.  Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction over OncoCyte and Executive.  The location of
the arbitration shall be San Francisco, California.  Unless OncoCyte or a
Subsidiary and Executive mutually agree otherwise, the arbitrator shall be a
retired judge selected from a panel provided by the American Arbitration
Association, or the Judicial Arbitration and Mediation Service (JAMS). 
OncoCyte, or a Subsidiary if the Subsidiary is a party to the arbitration
proceeding, shall pay the arbitrator’s fees and costs.  Executive shall pay for
Executive’s own costs and attorneys' fees, if any.  OncoCyte and any Subsidiary
that is a party to an arbitration proceeding shall pay for its own costs and
attorneys' fees, if any.  However, if any party prevails on a statutory claim
which affords the prevailing party attorneys' fees, the arbitrator may award
reasonable attorneys' fees and costs to the prevailing party.


EMPLOYEE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EMPLOYEE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


9.         Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


10.      Agreement Read and Understood. Executive acknowledges that Executive
has carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement, and that Executive is entering this agreement of Executive’s own
free will.
8

--------------------------------------------------------------------------------

11.      Complete Agreement, Modification.  This Agreement is the complete
agreement between Executive and OncoCyte on the subjects contained in this
Agreement.  This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by OncoCyte or any Subsidiary and any matter
covered by this Agreement.  No provision of this Agreement may be modified,
amended, or waived except by a written document signed both by OncoCyte and
Executive.


12.      Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


13.      Assignability.  This Agreement, and the rights and obligations of
Executive and OncoCyte under this Agreement, may not be assigned by Executive. 
OncoCyte may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of
OncoCyte's obligations under this Agreement.


14.      Survival.  This Section 14 and the covenants and agreements contained
in Sections 4 and 6 of this Agreement shall survive termination of this
Agreement and Executive's employment.


15.      Notices.  Any notices or other communication required or permitted to
be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).


IN WITNESS WHEREOF, Executive and OncoCyte have executed this Agreement on the
day and year first above written.


EMPLOYEE:
     
/s/Lyndal K Hesterberg
 
(Signature)
 

 
Lyndal K Hesterberg
 
(Please Print Name)
 



Address:
         

 
9

--------------------------------------------------------------------------------

ONCOCYTE:


OncoCyte Corporation



 
By:
/s/William Annett
     
William Annett
   
Title:
Chief Executive Officer
 

 

 
Address:
1010 Atlantic Avenue, Suite 102
   
Alameda, California 94501

 
10

--------------------------------------------------------------------------------

EXHIBIT A
 
Job Title:  Senior Vice President—Research and Development


Description of Job and Duties:


•          Reports to Chief Executive Officer (“CEO”).


•          Responsible for:  (i) providing OncoCyte with guidance and assistance
in driving the development strategies for all research, development, clinical
operations and regulatory affairs programs; (ii) overseeing the diagnostic test
and product development, clinical operations and regulatory affairs functional
areas, and supervising and managing OncoCyte’s research and development,
clinical operations and regulatory affairs staff, including researchers,
managers, and Vice Presidents; (iii) sharing leadership with other functional
area leaders across OncoCyte to develop and achieve company-wide milestones, and
such other services as may be mutually agreed upon by the parties from time to
time.


Executive’s duties shall include, but not be limited to, the following:



a)
As a member of the senior management team, define the product development,
clinical operations and regulatory affairs projects in alignment with company
goals and milestones.

b)
Develop studies that fulfill company goals for research, product development,
CLIA and clinical validation, and clinical utility.

c)
Develop product development, clinical operations and regulatory affairs
strategies, including integration with CLIA laboratory and commercial
operations.

d)
Provide research and development, clinical and regulatory expertise across the
organization, contributing to concept and study development and reimbursement
and commercialization plans. Ensure that projects align with accepted diagnostic
test development practice and guidelines, and that studies utilize recognized
standards (i.e., CLSI), when applicable.

e)
Oversee the research and development, clinical operations and regulatory affairs
teams to ensure the completion of projects to timelines and budgets and the
performance of risk assessments and implementation of corrective action plans
for projects or tasks/deliverables at risk.

f)
Ensure that critical study documents, including protocols and case report forms,
are designed to achieve study goals and CLIA regulatory requirements.

g)
Establish SOPs in compliance the Quality System at OncoCyte and generally
accepted guidelines for CLIA laboratory developed tests.

h)
Oversee the research and development, clinical operations and regulatory affairs
functions and teams, ensuring that gaps are identified, assessed, that
appropriate regulatory requirements are met and that quality systems meeting
company needs are developed and implemented.

i)
Develop and oversee budgets for the research and development, clinical
operations and regulatory affairs function.

j)
Lead cross-functional activities across all company projects, including those
related to pipeline, research, product development, clinical operations,
regulatory affairs and commercialization.

 
11

--------------------------------------------------------------------------------

k)
Coordinate with project managers so timely and accurate reports of project
status are provided.



Annual Salary:          $210,750


Salary is based on an expected average working time of 30 hours/week. Executive
will track his hours and on not less than a quarterly basis report actual hours
expended on OncoCyte business to the CEO. The CEO and the Executive may adjust
the Salary or make other payments, as mutually agreed upon, to compensate for
additional hours expended on OncoCyte business.


Stock Options:          Options to purchase 125,000 shares of OncoCyte common
stock under OncoCyte’s Employee Stock Option Plan (the “Plan”). The exercise
price of the options shall be the fair market value of OncoCyte’s common shares
on the date of grant determined in accordance with the Plan.  The date of grant
of the options shall be the date on which Executive has executed this
Agreement.  Executive shall also execute a stock option agreement consistent
with the terms of the option grant and the Plan.  The options shall vest and
thereby become exercisable as follows:  twenty-five percent of the options shall
vest upon Executive’s completion of one year of continuous service as an
employee of OncoCyte or of a Subsidiary, and the balance of the options shall
vest in 36 equal monthly installments, commencing on the first anniversary date
of the grant, based upon Executive’s continued service as an employee of
OncoCyte or of a Subsidiary.  To the extent not exercised, the options shall
expire ten years from the effective date of grant.  The options shall be
incentive stock options to the extent permitted by Section 422 of the Internal
Revenue Code.


Paid Time Off:  Executive shall be entitled to a total of 15 business days per
year as “paid time off” for sick leave and vacation.


Office Location:  Executive shall work primarily from his office in Loveland,
Colorado or in such other location in Colorado as Executive may choose. OncoCyte
shall reimburse Executive, in accordance with the Policies, for his reasonable
and properly documented expenses for transportation, food and lodging incurred
in travel at the request of OncoCyte or any Subsidiary.


Consulting: Executive shall be permitted to continue to provide consulting
services to clients for his own account, provided that (a) such clients are not
engaged in activities that to the best of Executive’s knowledge compete with the
business or diagnostic tests of OncoCyte or any Subsidiary; (b) Executive
complies with the provisions of Section 1(d) and Section 4(f) of this Agreement,
and (c) Executive devotes no more than 35% of his time and efforts to providing
consulting services to his consulting clients.  Executive may provide such
consulting services directly or through Hesterberg Consulting Services, Inc. 
Executive shall not be required by the provisions of Section 4 to disclose or
assign to OncoCyte or any Subsidiary any Intellectual Property or other
confidential or proprietary information (a) belonging or disclosed to Executive
by any of Executive’s consulting clients, or (b) developed by Executive (alone
or with others) for any of Executive’s consulting clients, provided that in the
case of this clause (b) such Intellectual Property or confidential or
proprietary information does not constitute OncoCyte Intellectual Property, and
was not developed using OncoCyte Intellectual Property, or the confidential or
proprietary information, facilities, personnel, or other resources of OncoCyte
or any Subsidiary.


In connection with Executive’s appointment as Senior Vice President-Research and
Development, the Consulting Agreement between OncoCyte and Hesterberg Consulting
Services, Inc. is being terminated concurrently with the execution of this
Agreement.
 
12

--------------------------------------------------------------------------------

EXHIBIT B


California Labor Code Section 2870.


Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)          Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)         Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
13

--------------------------------------------------------------------------------

EXHIBIT C


PRIOR MATTERS


None
 
 
14

--------------------------------------------------------------------------------